DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on December 20, 2021, claim 5 has been cancelled, claims 1-4 and 6-17 and the newly added claims 18-21 are pending.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the flexible cover window for a flexible display as a whole, specifically, a first window made of glass and provided on an upper part of a first surface of the flexible display; a second window made of glass and provided on an upper part of a second surface of the flexible display; and a folding part provided between the first window and the second window by corresponding to a folding area of the flexible display and filled with a transparent resin material; wherein a transparent resin layer is provided on a total surface of each of the first window and the second window by continuing to the folding part filled with the transparent resin material (as per claims 1-4 and 6-21), wherein each of an end part of the first window and an end part of the second window, which are in contact with the folding part, has a polished surface (as per claims 1-4, 6, 7 and 10-17), or wherein each of the first window and the second window has an inclined part configured to have a thickness gradually becoming smaller toward the folding part, and wherein the inclined part is provided by any one process of wet etching, polishing, laser forming, and masking processes, or by a process of combining at least two processes thereof, or by the wet etching, the laser forming, or the masking process, which is followed by the polishing process (as per claim 8), or wherein the transparent resin material is an optical clear resin (OCR) (as per claims 9 and 18-21) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626